Lacombe, J.,
(orally charging jury.) This article is, of course, a “•chemical-compound,” (the term is an extremely broad one,) and would be dutiable as such, unless found in the free-list, (Tariff Index, new, 594.) In order to show that it is found in that paragraph, the burden lies upon the plaintiffs to show that it is an “acid used for medicinal, chemical, or manufacturing purposes.” Now, it appears that this article is mechanically combined with various other substances in the course of their manufacture, for the sole purpose of sweetening, which it does by its mere presence, being added, unchanged in condition, to the article with which it is mixed. That may be a manufacturing purpose, and, when so combined, the result may be a manufacture; but the saccharine is not thereby used as an' acid in manufacture. The meaning of this paragraph seems to be that acids, which are used for the reason that, by their chemical combination with other articles, they produce substances medicinal, substances chemical, or substances which are regarded as the fruits of manufacture, are to be admitted free. But this article, when used for manufacturing purposes, is not used as an acid at all. The article, saccharine, is mechanically combined or diluted with other articles, and the resultant articles are pleasant to the taste by reason of the-circumstances of their being sweetened with the saccharine; but saccharine 'so used cannot be fairly maintained, under the phraseology of this paragraph, to be an “acid used for manufacturing purposes.” Surely no one who makes the chewing tobacco, the liquors, or the preserves referred to in testimony, if asked the question, “Do you use any- acids in your process of manufacture?” would answer in the affirmative, on the strength of the fact that he uses this saccharine to sweeten his products. Verdict directed for the defendant.